MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
                                                                                    FILED
      this Memorandum Decision shall not be                                     Oct 09 2018, 6:27 am

      regarded as precedent or cited before any                                     CLERK
                                                                                Indiana Supreme Court
      court except for the purpose of establishing                                 Court of Appeals
                                                                                     and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Jeffrey A. Baldwin                                       Stephen R. Creason
      Tyler D. Helmond                                         Chief Counsel for Appeals and
      Voyles Vaiana Lukemeyer Baldwin                          Deputy Attorney General
        & Webb                                                 F. Aaron Negangard
      Indianapolis, Indiana                                    Chief Deputy Attorney General
                                                               Justin F. Roebel
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Obed Nyarenchi,                                          October 9, 2018
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               18A-PC-409
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Lisa Borges, Judge
      Appellee-Respondent                                      Trial Court Cause No.
                                                               49G04-1501-PC-2906


      Vaidik, Chief Judge.

[1]   Obed Nyarenchi appeals the denial of the petition for post-conviction relief that

      he filed after a jury found him guilty of attempted murder and burglary for

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-409 | October 9, 2018                    Page 1 of 2
      breaking into a house in Speedway and attacking another man with a hatchet

      and a hammer. His trial attorneys asserted but then withdrew a defense of

      mental disease or defect. See Ind. Code § 35-41-3-6(a) (“A person is not

      responsible for having engaged in prohibited conduct if, as a result of mental

      disease or defect, he was unable to appreciate the wrongfulness of the conduct

      at the time of the offense.”). Nyarenchi contends that the attorneys should have

      done more to develop that defense and then presented it at trial, and he asserts

      that their failure to do so constitutes ineffective assistance of counsel. To

      prevail on his ineffective-assistance claim, Nyarenchi had to show not only that

      the failure to develop and present a mental-disease-or-defect defense amounted

      to “deficient performance” but also that he was prejudiced by that failure, i.e.,

      that there is a reasonable probability that the jury would have found him not

      guilty if his attorneys had developed and presented the defense. See Woods v.

      State, 701 N.E.2d 1208 (Ind. 1998), reh’g denied. On appeal, Nyarenchi states

      that he “has met this burden.” Appellant’s Br. p. 12. But that is the extent of

      his argument. He does not direct us to a single piece of evidence that would

      have supported a mental-disease-or-defect defense. In fact, his three-sentence

      argument on this issue does not include any citations to the record, in violation

      of Indiana Appellate Rule 46(A)(8)(a) (“Each contention must be supported by

      citations to . . . the Appendix or parts of the Record on Appeal relied on[.]”).

      As such, he has not shown that the trial court erred by denying his petition.


[2]   Affirmed.

      Riley, J., and Kirsch, J., concur.

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-409 | October 9, 2018   Page 2 of 2